internal_revenue_service number release date index number --------------------------------------- ---------------------------------- ---------------------------- re -------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-135338-10 date date legend decedent executor trust date date date date accountant dear -------------------- --------------------------------------- ---------------------------- ----------------------------- ----------------------- -------------------------- --------------------- ---------------- ---------------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a protective alternate_valuation election under sec_2032 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent established trust a revocable_trust decedent died on date decedent’s will provides that upon his death all of decedent’s property is to be distributed to the trustee of trust the trustee is to add the property to the trust principal and hold administer and distribute the property in accordance with the provisions of trust trust became irrevocable when decedent died executor the executor of decedent’s estate retained accountant to prepare the form_706 united_states estate and generation-skipping_transfer_tax return the plr-135338-10 return was prepared without making the alternate_valuation election under sec_2032 accountant failed to advise executor that a protective alternate_valuation election could be made in the event that it might be needed on date a date prior to the due_date of the return including extensions actually granted executor filed the form_706 without making the protective alternate_valuation election on date a date that is more than year after the due_date of the return including extensions actually granted executor filed a supplemental form_706 making a protective alternate_valuation election you have requested the following ruling the estate of decedent will be granted an extension of time until date the date when the supplemental form_706 was filed under sec_301_9100-3 to make a protective alternate_valuation election under sec_2032 law and analysis sec_2032 provides in part that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless the election will decrease the value of the gross_estate and the sum of the tax imposed under chapter and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 under sec_2032 no election may be made under sec_2032 if the return is filed more than year after the time prescribed by law including extensions for filing the return sec_20_2032-1 of the estate_tax regulations provides that if based on the return of tax as filed use of the alternate_valuation method would not result in a decrease in both the value of the gross_estate and the sum reduced by allowable plr-135338-10 credits of the estate_tax and the generation-skipping_transfer_tax liability payable by reason of the decedent's death with respect to the property includible in the decedent's gross_estate a protective_election may be made to use the alternate_valuation method if it is subsequently determined that such a decrease would occur a protective_election is made on the return of tax imposed by sec_2001 the protective_election is irrevocable as of the due_date of the return including extensions of time actually granted the protective_election becomes effective on the date on which it is determined that use of the alternate_valuation method would result in a decrease in both the value of the gross_estate and in the sum reduced by allowable credits of the estate_tax and generation- skipping transfer_tax liability payable by reason of the decedent's death with respect to the property includible in the decedent's gross_estate sec_20_2032-1 provides that a request for an extension of time to make the election or a protective_election pursuant to sec_301_9100-1 and sec_301_9100-3 will not be granted unless the estate_tax_return is filed no later than year after the due_date of the return including extensions of time actually granted under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the form_706 plr-135338-10 was filed on date which is before the due_date of the return including extensions actually granted consequently executor is granted an extension of time to date the date the supplemental form_706 was filed to make the protective alternate_valuation election under sec_2032 a copy of this letter should be forwarded to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code specifically we express no opinion regarding whether the requirements of sec_2032 have been satisfied the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries _____________________________ by lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
